 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   United States of America,                    )
                                                  )
 9              Plaintiff,                        )
                                                  )    No. CR 17-602-TUC-CKJ
10   vs.                                          )
                                                  )
11   Roxanne M. Carpenter,                        )                ORDER
                                                  )
12              Defendant.                        )
                                                  )
13
            Pending before the Court is the Request for Clarification Regarding Restitution (Doc.
14
     256) filed by Roxanne M. Carpenter (“Carpenter”). The government has not filed a response.
15
            She was ordered to pay restitution in the amount of $685.00, which was to be paid
16
     jointly and severally with co-defendants in this case.” Carpenter interprets this Order as
17
     requiring her to be responsible for $171.25 and seeks clarification of the Court’s Order to
18
     confirm this interpretation.
19
            The applicable statute states:
20
            If the court finds that more than 1 defendant has contributed to the loss of a victim,
21          the court may make each defendant liable for payment of the full amount of restitution
            or may apportion liability among the defendants to reflect the level of contribution to
22          the victim's loss and economic circumstances of each defendant.
23   18 U.S.C.A. § 3664(h). Where a court makes “each defendant liable for payment of the full
24   amount of restitution[,]” it is commonly referred to as joint and several liability. In other
25   words, it was within the Court authority under 18 U.S.C. § 3664(h) to order restitution be
26   paid jointly and severally. As another district court has stated:
27          When two or more persons are joint and severally liable to an injured person, such as
            [Carpenter], the injured person may “recover the full amount of the recoverable
28          damages from any jointly and severally liable person.” Restatement (Third) of Torts:
 1          Apportionment Liab. § 10 (2000) (emphasis added). Accordingly, because [Carpenter]
            is jointly and severally liable, [Carpenter] is liable for the entire [amount] of
 2          restitution owed to [the victim] despite the fact that there are other liable parties. Once
            the full amount of restitution is paid to [the victim], the liable parties may then seek
 3          reimbursement from one another to correctly apportion the payment amounts between
            themselves.
 4
     United States v. Webb, No. CR-10-01071-001-PHX, 2014 WL 4371276, at *2–3 (D. Ariz.
 5
     Sept. 4, 2014).
 6
            The Court, therefore, clarifies that Carpenter is liable for the entire $685.00 of
 7
     restitution despite the fact her co-defendants are also liable for the entire amount of
 8
     restitution.
 9
            Accordingly, IT IS ORDERED the Request for Clarification Regarding Restitution
10
     (Doc. 256) is GRANTED to the extent the Court has clarified the restitution order herein.
11
            IT IS FURTHER ORDERED the Clerk of Court shall mail a copy of this Order to
12
     Carpenter at the following address:
13
                                  Roxanne Marie Carpenter #37017-308
14                                FCI Alliceville
                                  P.O. Box. 4000
15                                Aliceville, AL 35442
16          DATED this 25th day of March, 2020.
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
